Mr. Chief Justice HARNSBERGER
concurring in the result only.
This appeal assumes it was taken pursuant to § 27-129, W.S.1957, C.1967, by reason of the district court’s refusal to reopen a compensation case upon the petition of the State Treasurer, following an award of compensation to the claimant.
The State Treasurer’s petition to reopen is wholly insufficient to comply with the requirement of our statute in that it alleges no facts showing “probable cause that error was made in the amount of the award, or the character of the award, or the grounds on which the award was made,” nor did it specify any “existing evidence not given in the original hearing” or show “the general * * * effect of such evidence.”
The most the petition stated was that the claimant was suffering from a disease and had not sustained a compensable injury. *333It failed to assert the existence of any evidence “not given in the original hearing” but contents itself with the pleader’s bald conclusion that the claimant suffered from disease, not injury. In consequence the district court properly denied the State Treasurer’s petition to reopen.
Notwithstanding the court’s denial of the State Treasurer’s petition to reopen was without error, there is a further statute giving the State Treasurer the right to appeal to this court without the necessity of presenting any petition for the reopening of a case to the trial court. Section 27-131, W.S.19S7, C.1967, provides:
“In addition, and without the necessity of presenting any petition for the re-opening of a case to the trial court, the state treasurer shall have the right to appeal to the supreme court from any order or judgment in any district court of the state awarding compensation or declining to award compensation although he was not a party to the proceedings in such district court. * * * ”
This statute leaves little doubt about the State Treasurer’s unrestricted right to appeal from the district court’s order of award. Furthermore, because, in my opinion, the record does not sufficiently delineate the exact cause of the claimant’s disability, I must concur but only in the result found in the majority opinion.